UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-06628 The Yacktman Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgepoint Parkway Building One, Suite 320 Austin, TX 78730 (Address of principal executive offices) (Zip code) Donald A. Yacktman c/o Yacktman Asset Management Co. 6300 Bridgepoint Parkway Building One, Suite 320 Austin, TX 78730 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: 12/31/10 Date of reporting period:12/31/10 Item 1. Reports to Stockholders. ANNUAL REPORT December 31, 2010 The Yacktman Funds, Inc. MESSAGE TO SHAREHOLDERS Donald A. Yacktman Stephen Yacktman Jason Subotky In 2010, The Yacktman Focused Fund and The Yacktman Fund appreciated 11.84% and 12.64% compared to the S&P 500 which was up 15.06%.The absolute returns were solid, though the funds modestly lagged the S&P 500 for the year. The market rose sharply in the last four months of 2010, strongly influenced by the Federal Reserve’s second “quantitative easing” program.Top performing stocks were generally lower quality, with cyclical, commodity, and industrial related shares, as well as more speculative small and mid-cap stocks.We have seen several “Fed-induced” rallies since our firm was founded in 1992, and have generally underperformed somewhat during those periods on our way to outperforming over the long term. Over longer time periods, which is how we judge our results, our funds have outperformed the market by a significant margin. We think we are well positioned today, with our largest fund holdings in extremely high quality, attractively priced businesses. 2 The Yacktman Funds, Inc. The Yacktman Average Annual Returns Focused Fund S&P 500® One Year (01/01/10 - 12/31/10) 11.84% 15.06% Three Years (01/01/08 - 12/31/10) 11.68% -2.86% Five Years (01/01/06 - 12/31/10) 10.85% 2.29% Ten Years (01/01/01 - 12/31/10) 12.36% 1.41% ■ The Yacktman Focused Fund o
